HART, J., (on rehearing). Counsel for appellants, in their brief on the motion for a rehearing, insist that the construction placed by the court upon the fertilizer act in our original opinion can not affect the validity of the note sued on. They insist that the note sued on is not based upon the agreement or negotiation between the representatives of the parties at Mammoth Spring, Arkansas. We do not agree with counsel in this contention. The representatives of the parties met at Mammoth Spring, Arkansas, and entered into a contract for the sale of the fertilizer. The contract was reduced to writing there and signed by the representatives, subject to the approval of the appellant. It was afterwards accepted by the sales manager of appellant at its home office in the City of St. Louis, Mo. By the terms of the contract the customer was to execute a promissory note to appellant covering all shipments made under the contract. The note sued on was afterwards executed by appellees, at its place of business at Viola, Arkansas, pursuant to the terms of the contract. It was given for .the fertilizer shipped under the contract. It is true it was not executed until June 5,1914, and the contract was dated November 12, 1913; but as above stated the acceptance of the contract by the company at St. Louis was made pursuant to the contract between the representatives of the parties reduced to writing at Mammoth Spring. The execution of the note was provided for in the contract. The whole constituted one transaction and was the direct and immediate result of the proffer of sale by the representative of the appellant in the State of Arkansas. The statute prohibits the offering for sale of fertilizers within the State and the representative of appellant could have been punished under the statute. As we have already pointed out, this overt act of offering the fertilizer for sale in this State resulted in the execution of the note sued on and so the contract was the direct result of doing an act prohibited by statute. Counsel, also, again earnestly insist that the decision is contrary to the principles of law laid down in Atlantic Phosphate Co. v. Ely, 82 Ga. 438, and Trousdale v. Arkadelphia Milling Co., 106 Ark. 477. As we pointed out in our original opinion, the court in the former case held that the sending by the company from without the State by mail to a person in the State, of one of its printed circulars containing the prices of its fertilizers in response to a letter for prices, did not constitute an offer for sale of its fertilizer in the State. The letter was mailed from without the State and the court held that it was not an offer of sale within the State. Here the agent of appellant came into the State and while here committed the overt act of offering the fertilizer for sale. We did not comment on the Arkadelphia Milling Co. case in our original opinion, but it in no sense conflicts with our present opinion but is rather in accord with it. Trousdale was a- broker at Monroe, La., and purchased from the milling company two cars of chops, which the company billed from its mills at Arkadelphia, Ark., to Trousdale at Monroe, La., shippers orders. When the cars arrived, they were delivered to Trousdale’s customers pursuant to his direction. The milling company did not comply with the police regulation of the State of Louisiana requiring food stuffs for use in that State to be tagged. Trousdale alleged in his complaint that he suffered a loss of $221.25 because the milling company did not comply with the act, and sued it for that amount. The court held that Trousdale as a broker at Monroe, La., was required to comply with the law. The court said that the allegations of the complaint showed an independent contract by which Trousdale represented the dealers at Monroe rather than the manufacturers at Arkadelphia. Trousdale sent in an order for. the chops from Monroe, La., to the milling company at Arkadelphia, Ark., and the sale was completed at Arkadelphia when the milling company delivered the chops on board the cars there. The decision was based on the theory that the milling company made no offer of sale of the chops in the State of Louisiana and for that reason was under no obligation to comply with the statutes of Louisiana. We think it clearly deducible from that opinion that if the court had thought that Trousdale was the agent of the milling company that there would have been an offer of sale of the chops within the State of Louisiana notwithstanding the sale was actually completed at Arkadelphia. The motion for a rehearing will be denied.